OFFICEOFTHEATTORNEY         GENERALOF'I'EXAS
                       AUSTIN




Xrq. 9111110O*Besl
cqigatgAuditor
Carson County
Panhandle, Texas




       and maintain jails
       aounty than the w




       there is no jail in'& county, the
       a suitable house or&employ guards, Che ,e~pe+!sto
       be paid by the ~pw@t  oountg."
            This dePa'&tme~thas repletedly *ala thei;the Cm-
&mioners'   oourt bss euthopity to build and naintala jails et
Us.   Willie G'Neal, Fege 2


plaoes in the county other than the oounty seet. See opinton
X0. O-14 of this department,  dated January 6, 1939, cud
opinion dated January 28, 1928, written by Hon.%. Grady
Chandler, Assistant Attorney General, addressed to Honorable
C. 0. works, County Attarnsy,  ZXJ.anett, Texas, Letter Opinions
of the Attorney General of Teas..
           Your first question .x8therefore answered in the
atiirmative.
              The oommisaioners' ooort Is e owrt or limited power
and jurlsGiotIon) and has no powers or duties except those
whIoh are clearly set rorth end defined In the Constitution
and statutes. The statutes here olearly defined the pmers,
prescribed the duties,   and Imposed lIabIlItIes or the oom-
missioners' oourt, the medium through which ShuTET&Perent
oounties eot,   en& iron these statutes   ~sue$ ooms all of the
authority.vested In the oounty.      Tex. .Jur., Vol. ll,.p. 563;
Edwar& County vs. Jennings, 33 5-W. 585.
                We quote rrom Texas JurIsprDOenoe, Vol.,.
                                                        11, p. 632,
at3r oil0ws :
                                              ..,..
                                                ~~ ;,
             @The authority of the oosmIssIone,rs*court
        as the governing body of a oounty to,make oantreots
        in Its behalr Is strictly limited to that oonfemed
        either expressly or by rsir or neoessdry Implication
        by the oonstitution and laws of this'stete. If the
        0ommIssioners~ court sots without authority In m.ak-
        lng a oontraot, the oounty Is not bound by Its aotlcm
        . . . .n
                Article 4434,   Revised   Civil Statutes,   reeb   as roi-
lows:
              vCo-dperatlon-The num$oipal authorities
        or towns and oities, and cormaissioners'uourte
        of the oounties wherein euoh towns and olties
        are situated, may co-operate with each other In
        making suoh Improvemeats oonneoted with said
        towns, cities and oounties es said authorities,
        and oourts may deem neoessary to Improve the pub-
        lic health and.to promote efficient sanitary
        regulatIona; an8 by mutual arrangement, they may
        provide for the construotion of maid Improvements
Mrs. WIllIe O*Xeal, Page 3


           and payment therei"or.*

                Article 2336, Revised Civil Ptetutes,~   reads as
r0ii0wa:

                T?ald~oourt may ereot bridges wIthln the
           corporate lImIta 0r any olty or town to the Saab
           extent and under the asms oondltiona now pre-
           aorlbed by law ror the oonstruotlon ot k+&%
           outside the lIm3ta of any oity or town.
           oourt and the governing body of any city or torat
           may co-operate In the ereotion of a brid&e with-
           In the oorporate limits or a city or town; and
           jointly eraot such bridge upon terms and oondl-
           tiona mutually agreed upon; and either or both
           the city and oounty may'lasue its bonds to pay
           Its proportionste pert or the debt by complying
           with the requirements of the lea regulating the
           Iaauanoe of bonds by oountiea and oitiea and
           tomna.*
                Rrtiale @+92, Revised Civil Statutes, reeds es fol-
lows1
                 *Any commIaalonera* court may eo-operate
           wlth and join the proper quthorltiea of any
           olty having a population of ten thousand per-
           sons or more In the establishment, building,
           equipment  .andmaintenance of a hospital In
           said oity* and to appropriate such funds as
           may be determined by said oourt, after joint
           oonferenoe with the authorities of auoh oity or
           town,.and the management of auoh hospital shall
           be under the joint oontrol of such oourt and
           city authorItIea.n
            3pInIon No. O-1000 of this departmentholda that tlm
ocamisaIonera~ oourt 0r Upahur County oannot 1s ally enter
into (Ipartnership agreement with the oitg of 0'z
                                                lmer to pur-
ohsae a motor grader ror road and street repalr work.
            Obviously 'if the title to the jail described In
your letter la in an inoorporstad oity, then aaid jell would
be a voity jail" and not a "oounty jail."
I&s. YXllie O'Neal, Page 4


              The above quoted statutes speoIfIoally authorize
ocntraota between.oountiea end cities ror apeoitio purposes
therein a~tsted; however, after a diligent search of the
statutes we do notrind any statute authorizl~ the mm-
rlaaionera~ oourt tz expend county funds~ror the ooustruo-
tlou or equIlym~ent of a city jail nor have we round any
statute whioh would authorize ths oommiasloners~ oourt to
enter loto a oontract md ?srtnershlp tith a city and e)i-
pend county funds for the oonstruotlan and equipabut 0r
e oity-oounty j611.
            Tolurneconc?question Is therefore enawered In the
negative.
                                      Very truly yours




                                             ‘Ah. J. yenning
                                                   AssIstant


l’JF:AW

AiiOWC   AFR 17, 1940
s/ Gerald C. Mann
Vl'TOENEYCZWFZ?ALC:FTEXAS